         Case 2:19-cv-03773-JMG Document 29 Filed 12/16/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________

JENNAE HAMID, et. al.,                    :
                 Plaintiffs,              :
                                          :
                  v.                      :                 Civil No. 2:19-cv-03773-JMG
                                          :
THE CHESTER COUNTY HOSPITAL,              :
d/b/a PENN MEDICINE                       :
       and                                :
UNIVERSITY OF PENNSYLVANIA                :
HEALTH SYSTEM                             :
                  Defendants.             :
__________________________________________:

                                       MEMORANDUM

GALLAGHER, J.                                                      DECEMBER 16, 2020

       Jennae Hamid asserts claims against The Chester County Hospital and the University of

Pennsylvania Health System (hereinafter “Defendants”) under the Fair Labor Standards Act

(“FLSA”), the Pennsylvania Minimum Wage Act (“PMWA”) and the Pennsylvania Wage

Payment and Collection Law (“PWPCL”), alleging that Defendants did not pay her and other

employees similarly situated to her proper overtime compensation and that Defendants improperly

deducted from their pay time for breaks which the employees did not take. Hamid seeks

conditional certification of her collective action. For the reasons that follow, the Court will

conditionally certify the proposed class.

I.     FACTUAL BACKGROUND

       Plaintiff Jennae Hamid has worked for Defendants Chester County Hospital (“CCH”) for

approximately ten (10) years, most of which she has spent as an hourly-paid registered nurse.

Plaintiff alleges that she and similarly situated employees performed work for Defendants but were
          Case 2:19-cv-03773-JMG Document 29 Filed 12/16/20 Page 2 of 5




not properly paid (1) the correct hourly shift rates previously agreed upon, thereby resulting in

improper overtime compensation; (2) the correct weekend hourly rates previously agreed upon,

thereby resulting in improper overtime compensation; (3) the correct holiday rates previously

agreed upon, thereby resulting in improper overtime compensation; and (4) time for breaks which

employees did not take, but were nevertheless auto-deducted from their pay. ECF No. 1 at ¶¶ 13,

16-30. As a result, Hamid alleges that Defendants have violated their obligations under the FLSA, the

PMWA and the PWPCL.


II.    LEGAL STANDARD

       The FLSA provides employees a right to sue collectively on behalf of themselves and other

similarly situated individuals for violations of the minimum wage and overtime provisions of the

Act. See 29 U.S.C. § 216(b).      The FLSA further provides that “[n]o employee shall be a party

plaintiff to any such action unless he gives his consent in writing to become such a party and such

consent is filed in the court in which such action is brought.” 29 U.S.C. § 216(b). For FLSA

collective actions, the Third Circuit embraces a two-tiered certification process: a more lenient

standard for conditional certification; and a stricter standard for final certification. See Zavala v.

Wal Mart Stores Inc., 691 F.3d 527, 535 (3d Cir. 2012).

       Conditional certification is not a true certification, but rather an exercise of a district court’s

discretionary authority to oversee and facilitate the notice process. See id. at 536 (citing Hoffman–

La Roche v. Sperling, 493 U.S. 165 (1989)). The Court does not evaluate the merits of a case when

ruling on a motion for conditional certification. Garcia v. Vertical Screen, Inc., 387 F. Supp.3d

598, 604 (E.D. Pa. 2019). Rather, the “sole consequence” of conditional certification is the

dissemination of court-approved notice to potential collective action members. Halle v. W. Penn




                                                   2
         Case 2:19-cv-03773-JMG Document 29 Filed 12/16/20 Page 3 of 5




Allegheny Health Sys. Inc., 842 F.3d 215, 224 (3d Cir. 2016) (quoting Genesis Healthcare Corp.

v. Symczyk, 569 U.S. 66, 75 (2013)).

       For conditional certification, the Third Circuit has adopted the “modest factual showing”

standard, under which a named plaintiff must produce some evidence—beyond mere

speculation—to demonstrate a “factual nexus” between the manner in which the employer’s

alleged policy affected him or her and the manner in which it affected the proposed collective

action members. Halle, 842 F.3d at 224 (quoting Zavala, 691 F.3d at 536 n. 4). Relevant factors

include, but are not limited to, whether the plaintiffs (1) are employed in the same department,

division, and location; (2) advance similar claims; (3) seek substantially the same form of relief;

and/or (4) have similar salaries and circumstances of employment. See Carr v. Flowers Foods,

Inc., No. CV 15-6391, 2019 WL 2027299, at *4 (E.D. Pa. May 7, 2019) (citing Zavala, 691 F.3d

at 536–37).

       Notably, at the initial certification stage, the Court need not determine conclusively

whether the class is viable. In particular, the Court should defer questions about whether

individualized determinations will predominate and render the case unsuitable for collective action

to the second step of the certification process. See Rocha v. Gateway Funding Diversified

Mortgage Servs., L.P., 2016 WL 3077936, at *9 (E.D. Pa. June 1, 2016). Accordingly, the Court

will assess any dissimilarities among distributors, which might exclude a potential class member,

at the second step of certification. See, e.g., Bowser v. Empyrean Servs., LLC, 324 F.R.D. 346, 352

(W.D. Pa. 2018).




                                                3
          Case 2:19-cv-03773-JMG Document 29 Filed 12/16/20 Page 4 of 5




III.    ANALYSIS

        A.      Conditional Certification

Hamid seeks conditional certification of a collective class consisting of:

        Nursing Staff of Defendants including RNs and LPNs over the last three years prior to the
        filing of the complaint who worked within Chester County Hospital physically; who
        performed work but were not paid minimum wages and/or overtime wages of at least one
        and one half times the applicable regular rate for each hour worked beyond forty (40) hours
        in a given work week; and who opt in to this collective action.

(ECF No 14, at 5.) The Court concludes that she has made the modest factual showing necessary

to for conditional certification of this class.

        First, all members of the proposed class work under the same general job classification as

Nurses for Defendants and all work within Chester County Hospital, and Plaintiffs have made the

“modest factual showing” required to satisfy this Circuit’s lenient conditional certification

standard. Hamid has provided some evidence, beyond mere speculation, of a “factual nexus”

between Defendants pay and break structure policy for Hamid, and Defendants’ pay and break

structure policy for other Nurses.

        Second, Hamid asserts claims that are similar to the class that she seeks to certify. She

asserts that Defendants policies and procedures with respect to pay rates, shift differentials,

overtime and meal breaks apply to herself and all members of the proposed class and resulted in

their having performed overtime and/or having worked through breaks without having been

properly paid overtime and/or minimum wages.

        Third, Hamid seeks substantially the same form of relief for herself and for all members of

the proposed class: underpaid overtime and/or minimum wages.

        Fourth, and finally, Hamid has made a modest showing that she has the same circumstances

of employment as other Nurses. Hamid claims she has personal knowledge that all Nurses are


                                                  4
         Case 2:19-cv-03773-JMG Document 29 Filed 12/16/20 Page 5 of 5




subject to the same policies and standards, perform the same or substantially similar job duties,

are uniformly classified by Defendants under the same general job classification as Nurses, all

physically work within the same hospital (“CCH”), are all classified as hourly employees and non-

exempt, all submit hours to and are paid by the same centralized payroll location and all have

performed overtime and/or have worked through breaks without proper overtime pay and/or

minimum wages for the same.

           B. Form of Notice and Opt-In Consent

       Once a court conditionally certifies a collective action, it possesses the discretion to provide

court-facilitated notice. See Hoffmann-La Roche, 493 U.S. at 170. District courts have broad

discretion in the implementation of notice to proposed plaintiffs. See id. at 169; see also

Drummond v. Herr Foods Inc., No. Civ.A. 13-5991, 2015 WL 894329, at *5 (E.D. Pa. Mar. 2,

2015). Taking both Parties’ requests into account, the Court will impose certain conditions on the

time limits and provision of the notice. Those conditions are set forth in the Order accompanying

this Memorandum.

IV.    CONCLUSION

       In light of the foregoing, Plaintiffs’ Motion for Conditional Certification is granted. An

appropriate Order follows, with conditions on time and provision of the notice set forth therein.



                                                       BY THE COURT:


                                                       /s/ John M. Gallagher
                                                       JOHN M. GALLAGHER
                                                       United States District Court Judge




                                                  5
